Exhibit 10.3






AMENDMENT TO RESTRICTED SHARE UNIT AGREEMENT


THIS AMENDMENT to Restricted Share Unit Agreement, made as of July 1, 2016, is
by and between GSE SYSTEMS, INC., a Delaware corporation (the "Company"), and
Bahram Meyssami, an employee of the Company (the "Grantee").


BACKGROUND


WHEREAS, on December 1, 2015, the Company and the Grantee made and entered into
the Restricted Share Unit Agreement (the "Restricted Share Unit Agreement"),
pursuant to which a certain number of restricted share units ("RSUs") vest if
the Volume Weighted Average Price ("VWAP") of the Company's Common Stock as
quoted on the NYSE MKT exceeds a specified target for a 90 consecutive trading
day period; and


WHEREAS, the parties now desire to amend the Restricted Share Units Agreement to
reduce the period during which the VWAP target must be attained for the RSUs to
vest from 90 consecutive trading days to 30 consecutive trading days.


NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.            The Section titled "Determining RSUs Earned" in Exhibit 1 of the
Restricted Share Unit Agreement is hereby amended in its entirety to read as
follows:


Determining RSUs Earned


Except as otherwise provided in the Plan, upon execution of the Employment
Agreement, the Grantee will receive 200,000 RSUs which will vest as follows:


1.  48,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $2.50 for a 30 consecutive trading day period.


2.  48,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $3.25 for a 30 consecutive trading day period.


3.  48,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $4.25 for a 30 consecutive trading day period.


4.  56,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $6.00 for a 30 consecutive trading day period.


2.            In all other respects, the Restricted Share Unit Agreement is
hereby ratified and affirmed.


IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.


GSE SYSTEMS, INC.
 
By: _____________________________________
Daniel Pugh
Senior Vice President, General Counsel
and Risk Management Officer
EXECUTIVE
 
_____________________________________
Bahram Meyssami
   








